DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 November 2020.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it refers to purported merits of the invention and compares the invention with the prior art (see the last two lines) and uses phrases which can be implied (“The invention relates to” in line 1). Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: paragraph 31 should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the die spacing” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 1 will be interpreted as reciting “a die spacing” instead.
Claim 1 recites the limitation “the protrusions” in the last line. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “at least one mounting element” and that each mounting element comprises “one or more protrusions”. As a result, there may be a single mounting element having a single protrusion, such that “the protrusions” lacks proper antecedent basis. For purposes of examination, claim 1 will be interpreted as requiring multiple protrusions in the scenario where the option of “the protrusions differ in amount of protrusion amongst each other” is selected.
Claims 2-10 are rejected based on their dependency from claim 1. Claim 11 is rejected based on its incorporation of claim 1.
Claim 5 recites that “the at least one mounting element comprises one protrusion each being adjustable in amount of protrusion”. Use of the word “each” suggests the presence of multiple protrusions, but the language “one protrusion” suggests the presence of a single protrusion. Therefore, the scope of claim 5 is unclear. For purposes of examination, claim 5 will be interpreted as reciting that “each of the at least one mounting element comprises one protrusion, each being adjustable…”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0011722 (“Briese 1”).
Regarding claim 1, Briese 1 discloses an adjustable mechanical stop (see Figures 9-10 and paragraph 91) for controlling the die spacing (see paragraphs 89, 91, and 93) of a food baking apparatus (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114(II); note that claim 1 is directed to an “adjustable mechanical stop” and not the apparatus in which the stop is used), the mechanical stop comprising:
a supporting system (the base 840; see Figures 9-10 and paragraph 91) and at least one mounting element (the structure having the regions 832, 834; see Id.) mounted onto the supporting system (see Id.)
wherein the supporting system and/or the at least one mounting element are adjustable in spatial position, being movable for translation and/or rotation (the structure having the regions 832, 834 is translated by the actuator 830 and shaft 836; see Id.);
wherein each of the at least one mounting element comprises one or more protrusions (the regions 832, 834; see Id.), and wherein per mounting element the one or more protrusions are adjustable in amount of protrusion, and/or the protrusions differ in amount of protrusion amongst each other (the regions 832, 834 have different heights; see Id.).

Regarding claim 2, Briese 1 discloses wherein each of the at least one mounting element, comprising each at least two protrusions differing in amount of protrusion amongst each other (the regions 832, 834 have different heights; see Figures 9-10 and paragraph 91), is movable along an axis being perpendicular to the protrusions of the at least one mounting element (the structure having the regions 832, 834 is translated by the actuator 830 and shaft 836 in a direction perpendicular the height direction of the regions 832, 834; see Id.).

Regarding claim 3, Briese 1 discloses wherein the at least one mounting element is movable by a mechanical, electrical, pneumatic or hydraulically driven system (the actuator 830 and shaft 836 constitute a mechanical drive system since the actuator 830 moves the shaft 836; see paragraph 91; alternatively, the actuator 830 and shaft 836 must fall within one of the claimed categories of drive systems since there are no other possible options).

Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0260491 (“Briese 2”).
Regarding claim 1, Briese 2 discloses an adjustable mechanical stop (the stop assemblies 410; see Figures 20-21 and paragraph 80) for controlling the die spacing (see paragraphs 80-81 and 90-91) of a food baking apparatus (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114(II); note that claim 1 is directed to an “adjustable mechanical stop” and not the apparatus in which the stop is used), the mechanical stop comprising:
a supporting system (the rotatable stop bodies 814; see Figures 27-28 and paragraph 90) and at least one mounting element (the studs 824, 825; see Figure 28 and paragraph 90) mounted onto the supporting system (see Figure 28)
wherein the supporting system and/or the at least one mounting element are adjustable in spatial position, being movable for translation and/or rotation (the rotatable stop bodies 814 are rotated about the axis 816 by the stop actuators 840; see Figures 27-28 and paragraphs 90 and 92);
wherein each of the at least one mounting element comprises one or more protrusions (the cylindrical stops 810, 812; see Figures 27-28 and paragraph 90), and wherein per mounting element the one or more protrusions are adjustable in amount of protrusion, and/or the protrusions differ in amount of protrusion amongst each other (the cylindrical stops 810, 812 have different heights; see paragraphs 90-91).

Regarding claim 4, Briese 2 discloses wherein the supporting system is rotatable around an axis being parallel with the one or more protrusions of the at least one mounting element (the rotatable stop bodies 814 are rotated about the axis 816, and the axis 816 is parallel with the cylindrical stops 810, 812; see Figure 27 and paragraph 90).

Regarding claim 6, Briese 2 discloses wherein at least two mounting elements are mounted onto the supporting system (the studs 824, 825 are mounted on one of the rotatable stop bodies 814; see Figure 28), and wherein the at least two mounting elements are even in number (see Figure 28), being mounted onto the supporting system per pair in a circular symmetric manner (see Figure 28).
Regarding claim 7, Briese 2 discloses wherein each pair of mounting elements comprises a first mounting element (stud 824) comprising a first protrusion (cylindrical stop 810; see Figure 28 and paragraph 90) and a second mounting element (stud 825) comprising a second protrusion (cylindrical stop 812; see Figure 28 and paragraph 90), and wherein the first mounting element and corresponding first protrusion is positioned diametrically opposite to the second mounting element and corresponding second protrusion (see Figures 20-21 and 28).

Regarding claim 8, Briese 2 discloses wherein the protrusions of the mounting elements differ in amount of protrusion per pair of the mounting elements (the cylindrical stops 810, 812 have different heights; see paragraphs 90-91).

Regarding claim 9, Briese 2 discloses wherein the supporting system is plate or disk shaped (the rotatable stop bodies 814 are disk shaped; see Figures 27-28).

Regarding claim 10, Briese 2 discloses wherein the protrusions are rod or bolt shaped (the cylindrical stops 810, 812 are rod shaped; see Figures 27-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Briese 2, as applied to claim 4 above, and further in view of DE 41 25 992 (“Dunkes”).
Regarding claim 5, Briese 2 discloses wherein the at least one mounting element comprises one protrusion (there is one cylindrical stop 810, 812 per stud 824, 825; see Figure 28; see also the corresponding rejection under 35 U.S.C. 112). Briese 2 does not disclose that each protrusion is adjustable in amount of protrusion by a motorized system.
Dunkes discloses a limit stop 3 that can be rotated via an adjusting means 10 to change the axial position of the limit stop 3. The adjusting means 10 can be an electric motor. See Figure 1 and paragraphs 9-11 of the provided translation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the adjusting means 10 of Dunkes into Briese 2 to provide additional height adjustment for the cylindrical stops 810, 812 (option 1) or as an alternative to providing two cylindrical stops 810, 812 of different height (option 2). With respect to the first option, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). With respect to the second option, this would represent a simple substitution of one known element for another (one height adjustment mechanism for another) to obtain predictable results. See MPEP 2143(I)(B).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,467,693 (“Van den Berghe”) in view of Briese 1 or Briese 2.
Regarding claim 11, Van den Berghe discloses a food baking apparatus (see lines 8-22 in column 1 and Figure 1) comprising a mechanical stop (the stop plate 20; see lines 2-9 in column 5 and Figure 1). The mechanical stop of Van den Berghe does not include all the features of claim 1. However, as discussed above, both Briese 1 and Briese 2 disclose adjustable mechanical stops according to claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the stop plate 20 of Van den Berghe with a mechanical stop from one of Briese 1 or Briese 2 since Briese 1 and 2 disclose alternative mechanical stops suitable for use in a molding/pressing device. This would represent a simple substitution of one known element for another (one mechanical stop for another) to obtain predictable results. See MPEP 2143(I)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the stop bar 27 disclosed in US 4,281,593 (“Gevaert”):

    PNG
    media_image1.png
    600
    675
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744